Gilbert, J.
1. “ 'A prima facie ease is all that is necessary to carry dying declarations to the jury. It is an issue of fact whether or not they were made in the immediate prospect of death.’ Varnedoe v. State, 75 Ga. 181. It is not necessary that the person whose statements are sought to he introduced should express himself as believing that he is in a dying condition. Consciousness of his condition may be inferred from the nature of his wound, or from other circumstances. Young v. State, 114 Ga. 849 [40 S. E. 1000].” Andersen v. State, 122 Ga. 161 (50 S. E. 46) ; Jones v. State, 130 Ga. 274 (60 S. E. 840).
2. The evidence on the question of venue, though circumstantial, was sufficient. The verdict was supported by evidence. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.

J. M. Austin, for plaintiff in error.
B. A. Benny, attorney-general, G. E. Ilay, solicitor-general, and Graham Wright, contra.